Citation Nr: 1726018	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic rhinitis.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 2003 to March 2004, from April 2005 to September 2005 and from September 2005 to September 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a February 2015 hearing conducted at the RO.  A transcript of the hearing is of record.  A June 2015 remand directed VA to obtain a VA medical opinion.  The Board deemed the opinion provided to be inadequate and in August 2016 once more remanded the matter to obtain an addendum opinion, as well as outstanding VA treatment records.  The appeal is again before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The Veteran's chronic rhinitis did not originate prior to service, is not the result of disease or injury demonstrated or made worse during service and is not etiologically related to service; nor is there a continuity of symptomatology or chronicity during service and thereafter.


CONCLUSION OF LAW

The criteria for service connection for chronic rhinitis are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  Additionally, the Board is satisfied that VA has complied with all directives from the Board's previous remand.

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that chronic rhinitis was incurred in service or aggravated beyond its natural progression by service.  The Veteran states that, upon entering service, she did not have symptoms of chronic rhinitis, but later suffered from symptoms and was treated for chronic rhinitis several years later while still on active duty in service.  She adds that as a vehicle mechanic in service, she was exposed to various fumes associated with the maintenance and cleaning of vehicle parts, which she inhaled daily.


The Veteran's Chronic Rhinitis 

In a review of the record, including the Veteran's Representative's May 2016 and June 2017 Appellate Briefs, as well as her Board hearing testimony, the Board notes that the Veteran entered service with the pre-existing condition of a deviated septum, incurred in childhood.  The Veteran testified that when treated for symptoms of chronic rhinitis during service, she received a diagnosis for a deviated septum.  Although the Veteran states that in service she engaged in hand-to-hand combat training and trained with pugils, she does not recall being hit in the nose.  

In 2006, while still in service, the Veteran reported during medical examinations frequent sinus headaches and post-nasal drip.  After further sinus complaints, the Veteran underwent an examination at a private clinic in May 2006 and was diagnosed with chronic rhinitis with associated septal deviation rhinitis, based on physical examination with turbinate hypertrophy.  

Eventually, in December 2006, three months after separation from service, the Veteran underwent septoplasty/rhinoplasty surgery to relieve deviated septum and chronic rhinitis symptoms, which disrupted her sleep.  The Veteran testified that the surgery gave relief only for six to eight months until her sleep was again disrupted by symptoms.  The Veteran further testified that subsequently she was diagnosed with chronic rhinitis and prescribed allergy medication, which was ineffective.

In January 2011, the Veteran underwent a VA examination, during which the VA examiner noted the Veteran's history of chronic rhinitis, as she has recounted it in testimony and in her appellate briefs.  He diagnosed her with chronic rhinitis status post nasal septoplasty 2006.  However, the VA examiner also observed that the VA file made no mention of rhinitis for the VA intake physical examination in January 2010.

To the question of whether chronic rhinitis was caused by or the result of active duty service, the VA examiner responded no and explained that service treatment records indicate that the Veteran had two nasal fractures long before service; her negative allergy test before service indicated that the condition existed before service; and the Veteran smokes, which, he noted, medical literature states is an aggravating factor and creates chronicity of sinus symptoms.  In a February 2011 addendum opinion, the same VA examiner set down the same findings and opinion.

An August 2016 VA examiner was instructed to render several opinions on specific questions.  First, she opined that the January 2011 VA examiner's opinion that the Veteran's chronic rhinitis disability is less likely than not caused by or the result of active duty is consistent with the clinical evidence of record.  The August 2016 VA examiner noted that the 2006 records pertaining to the Veteran's radiofrequency ablation, turbinate reduction procedure and subsequent septoplasty/rhinoplasty repeatedly discussed her deviated septum, but did not state a diagnosis of chronic rhinitis.  She further noted that, before these procedures, the record provides no documentation that the Veteran had a rhinitis condition.

The August 2016 VA examiner next opined that it is less likely than not that the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran suffered from chronic rhinitis prior to her entry into active service.  She explained that the Veteran's service medical records show that the Veteran did not state a rhinitis condition in the enlistment examination.  Additionally, the August 2016 VA examiner noted that service medical records show that the Veteran's allergy test before service was negative.  

She further opined that the record indicated that the Veteran suffered from other nasal disorders, such as the two nasal fractures causing a deviated nasal septum, prior to her entry into active service.  The August 2016 VA examiner explained that the Veteran had testified that she had broken her nose as a child; the Veteran's service medical records show no documentation of any nasal trauma during service; and the Veteran did in fact undergo a septoplasty/rhinoplasty for a deviated septum three months after leaving service in 2006.

The August 2016 VA examiner opined that it is at least as likely as not that the evidence of record clearly and unmistakably shows that the pre-existing nasal disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder.  She explained once more that the record did not reflect trauma to the Veteran's nose during service; treatment records for the Veteran's 2006 septoplasty note the cause of her deviated septum as a childhood trauma to the nose; post-service records indicate no medical care whatsoever for the Veteran between the end of 2006 and 2010; VA records reveal that nasal septal deviation was not noted on the several examinations the Veteran has had since the septoplasty; and there is no current VA diagnosis of a deviated nasal septum or any other residuals of her nasal fractures, which were incurred prior to her active military service.

The August 2016 VA examiner further opined that, presuming the Veteran was sound at service entry, it is less likely than not that the Veteran's current chronic rhinitis is etiologically related to her active service.  She explained that the Veteran's service treatment records indicated that she had a negative allergy test before service.  Additionally, the August 2016 VA examiner noted that the Veteran's various statements in examinations and routine reports in service indicate the following:  The Veteran did not state she had any environmental allergies; her 2003 enlistment examination indicated no nose conditions; the Veteran reported in 2004 no current medical problems, nor any since her last periodic examination; in 2005, she stated no to having any medical problems; in 2005, beside the Veteran's ovarian cysts, there is no documentation of a chronic rhinitis condition;  the Veteran responded in 2006 no to chronic cough, runny nose or difficulty breathing; in 2006, she responded no to an "each environmental agent exposure" question, with the examiner noting no exposure concerns; and also in 2006, the Veteran responded no to a series of questions pertaining to "asthma or breathing problems related to exercise, weather, pollens, etc.," to sinusitis and to chronic or frequent colds.  The Veteran did answer yes to a question pertaining to ear, nose or throat trouble.

The August 2016 VA examiner added that there are no medical records in the years immediately following separation and there are no records to establish the chronicity of the Veteran's rhinitis.  She added that the Veteran was first seen by VA for medical care in January 2010, but was not diagnosed with rhinitis until August 2010, when, the VA examiner noted, the Veteran was in an environment different from service and exposed to different environmental factors and allergens.

Conclusion 

The Board understands from the Veteran's testimony that her deviated septum and chronic rhinitis shared symptoms.  However, the Veteran also testified that when she sought treatment for chronic rhinitis during service, she received a diagnosis of deviated septum.  Moreover, although the Veteran was diagnosed in May 2006 with chronic rhinitis with associated septal deviation rhinitis, based on physical examination with turbinate hypertrophy, the treatment notes for the Veteran's radiofrequency ablation, turbinate reduction procedure and her December 2006 septoplasty/rhinoplasty refer repeatedly to her deviated septum as her condition.  No further mention is made of chronic rhinitis as one of the Veteran's ongoing conditions, aggravated by service or otherwise.  

Indeed, the Veteran further testified that, although she engaged in hand-to-hand combat training and the use of pugils, she does not recall any trauma to her nose.  Moreover, if exposure to fuels, oils, fluids, and cleaning agents for the maintenance and cleaning of vehicle parts exacerbated her disability, complaints and treatment are not in evidence in the record until mid-2006.  Her chronic rhinitis, in fact, remained symptomatically linked to her deviated septum.  As emphasized by the August 2016 examiner, after the deviated septum was addressed by the septoplasty/rhinoplasty, the Veteran underwent no medical care between the end of 2006 and 2010; nasal septal deviation was not noted on subsequent examinations; and there is no current VA diagnosis of a deviated nasal septum or any other residuals of her nasal fractures, which were incurred prior to her active military service.  In fact, the is no mention of chronic rhinitis until August 2010, when, as noted by the August 2016 examiner, the Veteran was now in an environment different from service and exposed to different environmental factors and allergens.  However, the record contains references by examiners to the Veteran's ongoing tobacco smoking.  The January 2011 examiner in particular observed that medical literature states that smoking is an aggravating factor and creates chronicity of sinus symptoms.

The Board has considered the Veteran's testimony and reports during examinations, as they appear in the record.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to her senses and there is no reason to doubt her credibility.  However, she is not competent to diagnose or interpret accurately the origins or severity of her chronic rhinitis, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no opinions in the record contrary to the opinions of the January 2011 and August 2016 VA examiners.  As the August 2016 VA examiner in particular explained the reasons for her conclusions, based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  For the reasons stated, the Board finds the record does not contain supporting medical findings or an adequate opinion indicating that the Veteran's chronic rhinitis was caused by or the result of service nor does the record reflect a continuity of symptomatology or chronicity, for VA purposes, since separation from service.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for chronic rhinitis is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


